Title: Thomas Jefferson to Patrick Gibson, 1 April 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Apr. 1. 17.
          
          I am really afflicted at having suffered the renewal of my note to have escaped attention; and the more so as yours of Mar. 28 did not reach me till after the departure of our post yesterday, Monday and our next Richmond mail is not till Friday, 4th the very day on which my note becomes due; and it will not reach you till the morning of the 6th. but regret is useless, however sincerely felt. I now inclose the renewal.
          Mr Yancey informs me the Bedford flour is delivered, but dreadfully short of expectation in quantity. I do not understand this miscalculation of his. he writes me the tobacco was all nearly ready, and I have pressed him to send it immediately, so that it may soon be with you. we have here about 80. barrels of flour, which Johnson promises to take down at his next trip. I consider this as the best month generally for selling flour, & therefore wish you to dispose of it as soon as you please for the price of the day. so also of the tobacco as soon as recieved.   but all this will not make both ends meet with me for the present year. the drought of the last was so disastrous that the scanty wheat crop it yielded scarcely buys the corn which it failed to yield almost entirely. unless the bank & yourself can indulge me in one or two thousand Dollars additional for the year to come, I shall be much distressed. on this subject I can be more precise when my flour and tobacco shall all be sold, and the amount known to me. in the mean time, and perhaps within a few days, I may be obliged to make 2. or 3. draughts on you for about 150.D. each: and I will request you to send me by Johnson a keg of 25. ℔ of powder, and a hogshead of the best molasses. I think there is a kind called sugar-house molasses deemed the best. and I must further request you, as soon as the sale will justify it, to remit 400.D. for me to mr John Vaughan of Philada. I authorised mr Hutchins G. Burton of North Carolina to draw on you for the amount of a 30. gallon cask of Carolina wine, which I suppose will be about 40.D. be pleased to honor his draught. I shall set out for Bedford about a week hence, and be absent between 2. & 3. weeks. I salute you with affectionate respect.
          Th: Jefferson
        